DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          DENNIS L. FLOYD,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1303



                         September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michael S. Williams, Judge.


PER CURIAM.

     Affirmed. See Jones v. State, 569 So. 2d 1234 (Fla. 1990).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.